DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiro et al. (JP 2017/024858).
Masahiro et al. disclose a method for detecting an entry into an elevator car of an elevator system by a passenger comprising the steps of: detecting measured values using at least one sensor of a mobile device (2) carried by the passenger (3) during entry of the passenger into the elevator car (13) (abstract); evaluating the detected measured values with the mobile device to detect an instant of entry of the passenger into the elevator car based on the measured values as discussed in the description: “The automatic call registration program includes a radio wave receiving unit that receives radio waves from the radio communication device 12, a radio wave intensity measuring unit that measures the radio wave intensity of the received radio waves, and an orthogonal triaxial acceleration detected by the triaxial acceleration sensor 24. A three-axis acceleration detecting unit that records the data in the memory 22, the radio wave intensity measured when the user carrying the portable information terminal moves in a specific floor to get on the car 13 from the entrance, and the acceleration of each axis A movement history storage unit that stores movement history information associated with a series change, a radio wave intensity measured by a radio field intensity measurement unit, and a time series change of each axis acceleration detected and recorded by a triaxial acceleration detection unit A call registration signal generator that checks whether or not a call registration signal is required to register a car call on a specific floor according to the result of the verification, and generates a call registration signal when it is determined to be necessary ,as well as Including a functional block that realizes a function of a call registration signal transmission unit that wirelessly transmits the created call registration signal to the wireless communication device, and each functional block is loaded into the memory 22 and executed by the arithmetic processing unit 21 Thus, the function of the automatic call registration program is realized. 
  The wireless communication device 12 described above includes a radio wave transmission unit that transmits radio waves used to determine whether the user has approached the entrance of the car 13 provided on the specific floor. A call registration signal receiving unit that wirelessly receives the call registration signal, and a call registration signal output unit that outputs the received call registration signal to the control device 11”; 
wherein the measured values characterize movements of the passenger carrying the mobile device and represent rotational speeds (as provided in the description related to Fig. 2: “FIG. 2 is a block diagram showing an internal configuration of the portable information terminal 2. The portable information terminal 2 performs wireless communication with the arithmetic processing unit 21 that performs data processing and input / output processing commands according to a program stored in advance, the memory 22 that stores the program and data, and the wireless communication device 12 of the elevator 1. It includes a processing unit 23 and a three-axis acceleration sensor 24 for grasping the motion state of the portable information terminal 2 (own device), and these are connected to each other via a bus 25. Here, an automatic call registration program for calling the car 13 to the lowest floor of the elevator 1 to be described later, past fluctuation data of the triaxial acceleration sensor 24 (time series variation data of each axis acceleration detected by the triaxial acceleration sensor 24). Is stored in the memory 22.
  The automatic call registration program includes a radio wave receiving unit that receives radio waves from the radio communication device 12, a radio wave intensity measuring unit that measures the radio wave intensity of the received radio waves, and an orthogonal triaxial acceleration detected by the triaxial acceleration sensor 24. A three-axis acceleration detecting unit that records the data in the memory 22, the radio wave intensity measured when the user carrying the portable information terminal moves in a specific floor to get on the car 13 from the entrance, and the acceleration of each axis A movement history storage unit that stores movement history information associated with a series change, a radio wave intensity measured by a radio field intensity measurement unit, and a time series change of each axis acceleration detected and recorded by a triaxial acceleration detection unit A call registration signal generator that checks whether or not a call registration signal is required to register a car call on a specific floor according to the result of the verification, and generates a call registration signal when it is determined to be necessary ,as well as Including a functional block that realizes a function of a call registration signal transmission unit that wirelessly transmits the created call registration signal to the wireless communication device, and each functional block is loaded into the memory 22 and executed by the arithmetic processing unit 21 Thus, the function of the automatic call registration program is realized.
  The wireless communication device 12 described above includes a radio wave transmission unit that transmits radio waves used to determine whether the user has approached the entrance of the car 13 provided on the specific floor. A call registration signal receiving unit that wirelessly receives the call registration signal, and a call registration signal output unit that outputs the received call registration signal to the control device 11.”) and (as discussed in Fig. 4:  “FIG. 4B shows an acceleration waveform in the z-axis direction when the user 3 is moving on the elevator 1. In this figure, a waveform is shown when the user 3 moves to a floor above the floor in which the user 3 has boarded the elevator 13, but the acceleration in the z direction indicates the fluctuation of the acceleration along the operation of the elevator 1. Show. That is, when the car 13 of the elevator 1 moves from the floor on which the car 13 is boarded to the upper floor, the car 13 first accelerates in the upward direction to the rated speed of the elevator 1, so that the acceleration increases from zero to the positive direction, When the vehicle travels at a constant speed, the acceleration becomes zero (section t1). And since it decelerates in order to stop in the floor different from the floor where the car 13 got in, the acceleration increases after decreasing in the negative direction from zero, and the acceleration becomes zero when stopping at the stop floor (section t2). . Thus, when the user 3 is moving on the elevator 1, the acceleration in the (x + y) direction is almost zero and does not vary, whereas the acceleration in the z-axis direction is the movement of the car 13 of the elevator 1. A characteristic waveform in which acceleration and deceleration are repeated in a constant pattern is shown.”)
and generating information representing the instant of entry from the mobile device as discussed in the description: “The wireless communication device 12 described above includes a radio wave transmission unit that transmits radio waves used to determine whether the user has approached the entrance of the car 13.”
Masahiro et al. disclose the method wherein the measured values characterize movements of the passenger carrying the mobile device (abstract).
Masahiro et al. disclose the method, wherein the mobile device detects and evaluates the measured values representing at least one of accelerations, rotational speeds and magnetic fields (abstract; and as discussed in the description:  “The section b1 is a state in which the user 3 walks on the destination floor and approaches the entrance of the elevator 1 because the user 3 gets on the car 13 of the elevator 1 from a destination floor different from the lowest floor. The waveforms (a) and (b) of the triaxial acceleration sensor 24 in the portable information terminal 2 possessed by the user 3 show the same characteristics as the waveforms during walking shown in FIG.
  Section B shows the waveform change until the user 3 reaches the entrance of the elevator 1 on a floor other than the lowest floor, and the user 3 gets into the car 13 of the elevator 1 and moves to the lowest floor. . At this time, the waveforms (a) and (b) of the triaxial acceleration sensor 24 in the portable information terminal 2 possessed by the user 3 have the same characteristics as the waveforms shown in FIG.
  Section b2 shows a state in which the user 3 gets off the car 13 of the elevator 1 on the lowest floor and walks away from the entrance, and the triaxial acceleration in the portable information terminal 2 possessed by the user 3 The waveforms (a) and (b) of the sensor 24 show the same characteristics as the waveforms during walking shown in FIG.”
Masahiro et al. disclose the method including deriving a movement pattern of the passenger from the measured values, comparing the movement pattern to at least one stored signal pattern, and detecting the instant of entry of the passenger into the elevator car based upon the comparison as discussed in the description:  “Thus, when the user 3 is moving on the elevator 1, the acceleration in the (x + y) direction is almost zero and does not vary, whereas the acceleration in the z-axis direction is the movement of the car 13 of the elevator 1. A characteristic waveform in which acceleration and deceleration are repeated in a constant pattern is shown.
Although illustration is omitted, when the user 3 moves to a floor below the floor on which the user 3 has boarded the elevator 13, the acceleration / deceleration waveform pattern is opposite to that in FIG. Accelerates in the minus direction and decelerates in the plus direction before stopping.”
Masahiro et al. disclose the method including the mobile device detecting and evaluating characterizing activities of the elevator system using the at least one sensor as discussed in the description:  “FIG. 4B shows an acceleration waveform in the z-axis direction when the user 3 is moving on the elevator 1. In this figure, a waveform is shown when the user 3 moves to a floor above the floor in which the user 3 has boarded the elevator 13, but the acceleration in the z direction indicates the fluctuation of the acceleration along the operation of the elevator 1. Show. That is, when the car 13 of the elevator 1 moves from the floor on which the car 13 is boarded to the upper floor, the car 13 first accelerates in the upward direction to the rated speed of the elevator 1, so that the acceleration increases from zero to the positive direction, When the vehicle travels at a constant speed, the acceleration becomes zero (section t1). And since it decelerates in order to stop in the floor different from the floor where the car 13 got in, the acceleration increases after decreasing in the negative direction from zero, and the acceleration becomes zero when stopping at the stop floor (section t2). . Thus, when the user 3 is moving on the elevator 1, the acceleration in the (x + y) direction is almost zero and does not vary, whereas the acceleration in the z-axis direction is the movement of the car 13 of the elevator 1. A characteristic waveform in which acceleration and deceleration are repeated in a constant pattern is shown.).
Masahiro et al. disclose the method the method wherein the mobile device detects and evaluates the measured values representing at least one of accelerations, rotational speeds and magnetic fields (abstract and figures 4-6).


Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
The applicant argues that Masahiro et al. fails to disclose the present invention.  In particular, the applicant argues that Masahiro et al. do not teach “the measured values characterize movements of the passenger carrying the mobile device and represent rotational speeds”.  However, the examiner disagrees as pointed out in the above rejection.  Claim 12 specifically recites determining the entry of a passenger into an elevator carrying a mobile device, wherein the movements of the passenger is measured via a sensor of the mobile device.  Masahiro et al. provide the same wherein acceleration as well as speed are measured through the mobile device.  The rotation speeds can be calculated via the acceleration and can be seen in the figures 4-6.  Both the present invention and Masahiro et al. provide a method of tracking the passenger entering an elevator in an elevator system wherein the movement of the mobile device is provided via measurements of acceleration and speed.  The claims are broadly written and are interpreted in such a manner.  The examiner believes that the claimed limitations are met by the prior art and maintains the rejection.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MTF
9/20/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837